80 N.Y.2d 943 (1992)
The People of the State of New York, Appellant,
v.
Stephen De Conto, Respondent.
Court of Appeals of the State of New York.
Argued September 11, 1992.
Decided October 15, 1992.
Carl A. Vergari, District Attorney of Westchester County, White Plains (Richard E. Weill of counsel), for appellant.
Joel Martin Aurnou, White Plains, for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, TITONE, HANCOCK, JR., and BELLACOSA. Taking no part: Judge SMITH.
Order affirmed for the reasons stated in the memorandum at the Appellate Division (172 AD2d 684).